 In the Matter of DAVIS ENGINEERING CORPORATIONandUNITEDCONSTRUCTIONWORKERS AFFILIATED WITH THE UNITED MINEWORKERS OF AMERICACase No. -R-4187.Decided November 6, 1943Mr. William A. Thomas,of New York City, for the Company.Mr. Michael E. Rosenstein,of New York City, for the Union.Mr. Joseph W. Kulkis,of counsel to the Board.,DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon amended petition duly filed by United Construction Work-ers affiliated with United Mine Workers of America, herein calledthe Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of Davis EngineeringCorporation, Elizabeth, New Jersey, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Richard J. Hickey, Trial Examiner. Saidhearing was held at Elizabeth, New Jersey, on October 12,. 1943.TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYDavis Engineering Corporation is a Delaware corporation operat-ing a plant in Elizabeth, New Jersey, where it is engaged in themanufacture and sale of beat exchange equipment.The principal53 N. L. R. B., No. 79.457 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDraw materials used are cast iron, steel, copper, and brass.During theperiod of October 1, 1942, to September 30, 1943, the Company pur-chased over $500,000 of raw materials, approximately 50 percentof which was shipped to the Company's plant from places outsidethe State of New Jersey.During the. same period the value offinished products exceeded $800,000, of which 90 percent was shippedto points outside the State of New Jersey.The Company admitsthat it is engaged in commerce within the meaning of the NationalLabor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Construction Workers, affiliated with United Mine Workersof America, is a labor organization, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONOn or about August 9, 1943, the Union requested the Company torecognize it as the exclusive bargaining representative of the employeeswithin an alleged appropriate unit.The Company refuses to accordtheUnion such recognition unless and until the Union is certifiedby the Board.A statement of the Regional Director of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees within the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that all maintenance, production and shippingemployees, and drivers, excluding clerical employees, executive andadministrative employees, and supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute an appropriate unit.The parties are in disagreement, how-ever, with reference to guards, certain alleged supervisory employees,and one clerical employee.'The statement of the Regional Director shows that the Union submitted 122 auth-orization cards bearing apparently genuine signatures of 110 persons whose names appearon the September 7, 1943, pay roll of the Company, which contains the names of 138persons within the alleged appropriate unit. DAVIS ENGINEERING CORPORATION459In accordance with our usual practice, we shall exclude theguardsbecause of their militarizedstatus.'The Company contends that employeesMeisenzahl,Pretrosky, andChingo 3 are not supervisory employees.The record, reveals, how-ever, that these employees have the authority to discipline or other-wise effect changes in the status of employees, or effectively recom-mend such action.We shall, accordingly, exclude them from -theappropriate unit.R. Simpson is employed in the Shipping Department, where hespends 40 percent of his time in the performance of clerical dutiesand 60 percent of his time in the receiving and shipping of goods.Although Simpsonassistsin the loading and unloading of trucks,the greater portion of his receiving and shipping duties,involve thesupervision of two or three employees regularly engaged in such work.Because the major portion of Simpson's working time entails the per-formance of a combination of clerical and supervisory duties, andsupervisory and clerical employees have been excluded from the ap-propriate unit, we'shall exclude him.4We find that all maintenance, production, and shipping employees,drivers, and part-time employees, excluding clerical employees, guards,executive and administrative employees, and any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for, the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESIt is clear from the record that part-time employees are neithertemporarynor seasonalemployees.They are not hired for' any spe-cific period of time, but work regularly from 10 or 15 hours to 40 hoursweekly.Accordingly, we find that they are eligible to vote.-5The Company contends that July 9, 1943, shall determine the eligi-bility date, whereas the Union desires the date of August 9,1943.Wesee no reason why we should depart from our usual practice and,2 SeeMatterof DravoCorporation,52 N. L. It. B. 3222At the commencement of the hearing,the parties were also in disagreement as to thesupervisory status of M. Hilts, F. Richter,W. Brody, W. Brown, H. McCauley,A.Mos-carelli,C. Russ, T. Shanley, and A. Eckert.During the hearing the parties agreed thatM. Hilts and F. Richter were not supervisors and therefore should be included withinthe appropriate unit.We shall include them.They further agreed that W. Brody, WBrown,H. McCauley,A.Moscarelli,C.Russ, T. Shanley,and A. Eckert occupied a super-visory status and should be excluded.We shall exclude them.IThe parties agreed at the hearing that R. Freckman,W. Hauser, S. Tortorigi, It.Kidd, and J. Brady weie clerical employees and should be excluded.We shall excludethem.6 SeeMatter of Union Premier Food Stores,Inc,11 N L R. B 270, 280;Matter ofVew Britain MachineCo., 49 N. L. R B. 682.0 11460DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccordingly, will designate the pay-roll period immediately preced-ing the date of our Direction of Election.We shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Davis Engineer-ing Corporation, Elizabeth, New Jersey, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe emloyees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedConstruction Workers, affiliated with United Mine Workers of Amer-ica, for the purposes of collective bargaining.